Citation Nr: 0912304	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  07-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to the service-connected disability of 
type II diabetes mellitus.

2.  Entitlement to service connection for a heart disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to an increased initial evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Veterans 
Advocacy Group

ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to March 
1971 and various periods of service with the National Guard 
from 1955 to 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2007 and April 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The Board observes that the Veteran was denied service 
connection for the issues of hypertension and a heart 
disorder by the RO in the February 2007 rating decision.  
That rating decision also denied the reopening of the 
bilateral foot disorder claim.  In the April 2007 rating 
decision, the RO granted service connection for PTSD at a 30 
percent disability rating and subsequently, in the September 
2007 statement of the case (SOC), increased the disability 
rating to 50 percent for the entire rating period.  The 
Veteran appealed all issues and submitted a VA Form 9 for 
each of the issues in September 2007.  As such, all of the 
issues are before the Board and ready for appellate review.

The issue of entitlement to service connection for a 
bilateral foot disorder is addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate hypertension 
that is related to active service or that is directly caused 
or aggravated by his service-connected disability of type II 
diabetes mellitus.
2.  The competent evidence fails to demonstrate a heart 
condition that is related to active duty service.

3.  A May 1989 Board decision denied the appellant's claim 
for entitlement to service connection for a bilateral foot 
disorder.

4.  Evidence associated with the claims file after the last 
final denial in May 1989 is new evidence, and when considered 
with the previous evidence of record, it raises a reasonable 
possibility of substantiating the appellant's claim.

5.  The evidence of record shows that the Veteran suffers 
from restricted affect and depressed mood, problems sleeping, 
nightmares, flashbacks, irritability, inability to 
concentrate and hypervigilance, but does not show that the 
symptomatology associated with the Veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with deficiencies in most areas or total 
occupational and social impairment due to such symptoms as:  
suicidal ideation, obsessional rituals, illogical speech, 
impaired impulse control, spatial disorientation, inability 
to establish and maintain effective relationships, gross 
impairment in thought processes or communication; persistent 
delusions, grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, own occupation, or 
own name.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated during the 
Veteran's active duty service, service incurrence may not be 
presumed, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).

2.  A heart disorder was not incurred in or aggravated during 
the Veteran's active duty service and service incurrence may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  The May 1989 Board decision is final.  38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

4.  Evidence received since May 1989 Board decision in 
connection with Veteran's request to reopen a claim of 
service connection for a bilateral foot disorder is new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

5.  The criteria for an evaluation greater than 50 percent 
for the Veteran's service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in July 2006, September 2006, February 2007 
and July 2007 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this regard, these letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein.  These letters also requested that the 
Veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The July 2006, September 
2006, and February 2007 letters provided this notice to the 
Veteran.  

The Board observes that the July 2006, September 2006 and 
February 2007 letters were sent to the Veteran prior to the 
February 2007 and April 2007 rating decisions.  The VCAA 
notice with respect to the elements addressed in these 
letters was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In this regard, the notice provided in 
these letters also fully complied with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2008), and Dingess, 
supra. 

In regards to the issue of a bilateral foot disorder, and 
with respect to the Veteran's request to reopen a previously 
disallowed claim, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the September 2006 letter provided this notice to the 
Veteran.

Furthermore, with regard to the claim of entitlement to an 
increased initial evaluation for PTSD, the Court has held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the Veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 
3.103(b)(1), 3.159(c), 19.29 (2008); Dingess, 19 Vet. App. at 
490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for the initial rating 
claims have been met.

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Board notes, with regard to the 
Veteran's claims for hypertension and a heart disorder, the 
Veteran was provided with a compensation and pension (C&P) 
examination in August 2007.  With regard to the issue of 
PTSD, the Veteran was afforded a C&P examination in March 
2007.  However, with regard to the issue of a bilateral foot 
disorder, the Veteran has not been afforded a compensation 
and pension examination which will be addressed in the REMAND 
section below.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.





Analysis

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorders 
or render a competent medical opinion regarding the cause of 
the claimed disorders.  Thus, competent medical evidence 
showing that the claimed disorders are related to service is 
required.

A.  Hypertension 

The Veteran claims that his hypertension should receive 
secondary service connection to his type II diabetes 
mellitus.  Having been granted service connection for type II 
diabetes mellitus, it is necessary to determine whether the 
Veteran's hypertension is proximately due to or the result of 
the service-connected type II diabetes mellitus, or whether 
type II diabetes mellitus chronically worsened the 
hypertension.  In addition, if secondary service connection 
is denied, the Board must also determine if the Veteran is 
entitled to direct service connection for hypertension.

Where a Veteran served 90 days or more during a period of war 
and hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of a service-connected disease or injury or 
that a service-connected disease or injury has chronically 
worsened the disability for which service connection is 
sought.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

With regard to the issue of secondary service connection, the 
Board notes that while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection.  The intent of the amendment is to conform the 
regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court decision that clarified the circumstances under which a 
Veteran may be compensated for an increase in the severity of 
an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  See 71 Fed. 
Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

Prior to this amendment, secondary service connection was 
warranted for a disability when the evidence demonstrates 
that the disability for which the claim is made is 
proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board 
finds that the old version of 38 C.F.R. § 3.310 is applicable 
to the Veteran's claim in this instance because the Veteran's 
original claim of entitlement to secondary service connection 
for hypertension was received in July 2006.  

The Board observes that the record contains evidence that 
contradicts the Veteran's claim that his hypertension is 
secondary to his type II diabetes mellitus.  The Veteran was 
afforded a compensation and pension (C&P) examination dated 
August 2007 which provided a negative nexus opinion regarding 
the likelihood of the Veteran's hypertension being caused or 
aggravated by his service connected type II diabetes 
mellitus.  The examiner in the August 2007 examination report 
states that the Veteran was previously diagnosed with 
hypertension and is currently being treated with anti-
hypertension medication.  The examiner states in the August 
2007 examination report that the Veteran's hypertension is 
not a complication of his diabetes and the Veteran's 
hypertension is not worsened or increased by the Veteran's 
diabetes.  The examiner further states that the Veteran's 
hypertension is not related to his diabetes because the 
hypertension was diagnosed before the diabetes mellitus.  
Therefore, given the VA examiners statement that it is 
unlikely that the Veteran's hypertension is related to his 
type II diabetes mellitus, the Board concludes that secondary 
service connection is unwarranted.

The Board finds, in reviewing the record, that there is no 
competent medical evidence that shows that the Veteran's 
hypertension is caused by or aggravated by the Veteran's 
service-connected type II diabetes mellitus and indeed there 
is evidence that the hypertension is not at all related to 
the type II diabetes mellitus.  Therefore the preponderance 
of the evidence is against the Veteran's claim.

Having determined that there can be no secondary service 
connection, the Board will determine whether there can be 
direct service connection for the Veteran's hypertension.

The August 2007 C&P examiner was unable to determine exactly 
when the Veteran was originally diagnosed with hypertension, 
but noted that the Veteran had, at the time of the 
examination been treated with anti-hypertension medication 
for about a year.  As such, the record reflects that the 
Veteran has a current diagnosis of hypertension.  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the Veteran's hypertension is related to his 
military service.  The Board acknowledges that the service 
treatment records indicated that the Veteran suffered from 
elevated blood pressures with systolic pressures ranging from 
118-138 and diastolic pressures ranging from 86-106 for the 
period of March 1968 to July 1968 while on active duty.  The 
Board further acknowledges that the August 2007 C&P examiner 
noted that these pressures as well as the blood pressure 
exhibited at his discharge examination would be considered 
pre-hypertensive today.  Therefore the preponderance of the 
evidence indicates that the Veteran did not suffer from 
hypertension while on active duty.  However the examiner 
further stated that while there was evidence in the service 
treatment records that the Veteran had elevated blood 
pressures, it would be resorting to speculation to state 
whether the Veteran's current hypertension is related to the 
elevated blood pressure in service because if the Veteran's 
blood pressure had remained critically high from the time of 
separation from service to 2006, when the first evidence of 
treatment for hypertension occurred, the Veteran would have 
required treatment of which there is no record.

Therefore, while the Veteran does have a current diagnosis of 
hypertension and there is evidence of elevated blood pressure 
readings in service, given the negative nexus opinion denying 
any relation between the current diagnosis and military 
service, the Board finds that the Veteran's hypertension is 
not related to his military service.  Further, there is no 
evidence of hypertension within one year of discharge from 
service.  Therefore, presumptive service connection for 
hypertension is not warranted.

In addition to a lack of competent evidence providing any 
link between the Veteran's hypertension and his military 
service, the Board notes that there is no indication in the 
post-service medical records that the Veteran sought 
treatment for hypertension until 2006, thirty-five years 
after discharge from active service.  The lapse in time 
between military service and a diagnosis of hypertension also 
weighs against the Veteran's claim.  The Board may, and will, 
consider in its assessment of service connection, the passage 
of a lengthy period of time wherein the Veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for hypertension.  In this regard, the 
medical evidence shows a current diagnosis of hypertension 
and an in-service incurrence of elevated blood pressure, 
however, there is no evidence that the current diagnosis can 
be linked to active duty service.  The Board concludes that 
the weight of the probative evidence, consisting of the lapse 
in time between service and post service complaints and the 
August 2007 C&P examiner's opinion, is against any nexus 
between the current diagnosis of hypertension and active 
service.  The Board has considered the benefit of the doubt 
rule; however, as a preponderance of the evidence is against 
this claim such rule does not apply and the claim must be 
denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Heart Disorder

Where a Veteran served 90 days or more during a period of war 
and organic heart disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he is entitled to service 
connection for a heart disorder.  As such, the Veteran was 
afforded a compensation and pension examination (C&P) in 
August 2007 in relation to his claim.  The examiner reviewed 
the c-file and other available medical records and found that 
the Veteran had no current evidence of any heart disorder or 
treatment for a heart disorder.  The examiner does note one 
mention of chest pains in 1966 while the Veteran was on 
active duty service; however, there is no other record of 
heart related complaints either in service or after 
separation from service.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).
 
Therefore, having reviewed the evidence of record and found 
no current diagnosis of a heart disorder, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II. Increased Initial Evaluation--PTSD

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of 
assigning initial staged ratings for the Veteran's service- 
connected PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).  For reasons discussed in 
more detail below, the Board finds that the competent 
evidence demonstrates that the Veteran's service- connected 
disability did not undergo an increase in severity sufficient 
to warrant a staged rating during the relevant appeal period.  
As such, the Board will discuss the Veteran's PTSD 
symptomatology in relation to the applicable rating criteria 
for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).  Under that diagnostic 
code, a 10 percent rating is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2007). 

A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names 
of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, 
the Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations 
based on each individual's symptomatology and level of 
functioning.  Furthermore, the Board need not accept a GAF 
score as probative.  See Evans v. West, 12 Vet. App. 22, 30 
(1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(it is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 50 percent evaluation, but 
no more, for PTSD.  The Board notes that the competent 
medical evidence of record for the period of October 2006 to 
September 2007, including private counseling reports and a 
March 2007 C&P psychological examination, shows that the 
Veteran's mental health examiners have routinely 
characterized his mood as depressed and his affect as 
restricted, and that the Veteran has difficulty dealing with 
his military experiences.  The Board notes that the Veteran 
suffers from nightmares and flashbacks that affect his 
ability to sleep.  The Board notes, however, that there is no 
indication that the Veteran is currently taking medication 
for his PTSD or for his sleeping problems.  The Board notes 
that in private examination reports dated October 2006 and 
September 2007, the examiner stated that the Veteran suffered 
from an anxious mood, anger outbursts, difficulty 
concentrating, hypervigilance and an exaggerated startle 
response.  The March 2007 C&P psychological examination 
report indicates that the Veteran's PTSD is characterized by 
a mildly anxious and restricted but appropriate mood, good 
hygiene, normal speech, good recent and remote memory, and 
good judgment and insight, no hallucinations or delusions, 
and no suicidal or homicidal ideations.  However the 
examiners do note that the Veteran suffers from recurring 
nightmares and flashbacks that cause difficulty in sleeping, 
difficulty concentrating and hypervigilance.  The foregoing 
symptoms indicate a 50 percent disability rating and 
therefore the Board finds that a 50 percent disability rating 
is appropriate for the entire appeal period.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board notes that 
the Veteran is currently retired.  Prior to retirement, he 
worked as a mechanic and a security guard.  There is no 
indication that the Veteran's PTSD interfered with his 
employment.  The Veteran's retirement was based on age.  In 
regards to social relationships, the Veteran has few social 
interactions other than with his family.  His main social 
support is his wife whom he is currently providing care for 
due to the residuals of a stroke and diabetes.  He is close 
to his two children and his five grandchildren.

The Board notes that the overall symptomatology associated 
with the Veteran's PTSD does not more closely approximate the 
schedular criteria required for the next higher 70 percent 
disability rating.  The medical evidence does not show that 
the Veteran has experienced spatial disorientation or shown 
neglect of personal appearance or hygiene due to his service-
connected PTSD.  Rather, the examiner at the March 2007 C&P 
psychiatric examination noted that the Veteran is oriented, 
shows normal hygiene and appearance when he presented for 
examination.  The medical evidence additionally does not show 
that the Veteran exhibits speech that is intermittently 
illogical, obscure, or irrelevant as a result of his PTSD, 
his speech is described as normal.  The private and VA 
examination reports state that ritualistic obsession, 
delusions and hallucinations are absent. The Board further 
notes that the Veteran does not present with any suicidal or 
homicidal ideations.  While the Board acknowledges that the 
Veteran socializes very little, and has no close friends, he 
has not shown an inability to establish and maintain 
effective relationships as shown by his close relationships 
with his wife, children and grandchildren.  

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 100 percent evaluation or higher.  In this 
regard, the Board notes that the Veteran's medical records do 
not contain evidence which supports a finding that he has 
gross impairment in thought processes or communication, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation as to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  Accordingly, his overall symptomatology more closely 
approximates the schedular criteria for the 50 percent 
disability rating.

Additionally, the Board notes that the Veteran was assigned a 
GAF score of 58 by the March 2007 C&P examiner which 
indicates that the Veteran has some moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  However, the Board acknowledges that the 
private examiner assigned a GAF score of 41 in both the 
October 2006 and September 2007 examination reports which 
indicates that the Veteran has some serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Upon review of the 
competent evidence, the Board finds that the GAF score of 58 
is more consistent with the medical evidence of record that 
addresses the Veteran's actual symptoms and level of 
functioning.  The Board notes that the medical evidence more 
typically exhibits moderate symptoms or moderate difficulty 
in social functioning as indicated by the March 2007 C&P.  
Accordingly, such characterization more closely approximates 
the schedular criteria associated with the currently assigned 
50 percent evaluation for his PTSD.

In sum, the evidence of record demonstrates that the Veteran 
successfully maintains familial relationships.  Although the 
Veteran reports irritability problems and some anger issues, 
as stated above, there is no indication that the Veteran has 
ever become violent.  The record also demonstrates that he is 
able to function independently, and has no delusions or 
cognitive impairment.  He does, however, exhibit a depressed 
mood, anxiety, and chronic sleep impairment due to nightmares 
and flashbacks.  Based on the foregoing, the Board finds that 
the Veteran's PTSD more closely approximates the criteria for 
a 50 percent rating for the entire appeal period and 
entitlement to an increased rating on a schedular basis is 
therefore unwarranted.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Additionally, the Board acknowledges the Veteran's own 
statements that he is entitled to higher disability ratings.  
The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
However, while the Board notes that the Veteran is competent 
to provide evidence regarding symptomatology, he is not 
competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The evidence does not show that symptomatology associated 
with the Veteran's PTSD more nearly approximates the 
schedular criteria associated with a higher rating at any 
time relevant to the appeal period.  Therefore the currently 
assigned 50 percent rating is appropriate for the entire 
appeal period.

Finally, the Board notes that there is no evidence of record 
that the Veteran's PTSD warrants a rating higher than 50 
percent on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability 
due to his PTSD have been contemplated in the above stated 
ratings under Diagnostic Code 9411.  The evidence also does 
not reflect that the Veteran's PTSD has necessitated any 
frequent periods of hospitalization or caused marked 
interference with employment.  Thus, the record does not show 
an exceptional or unusual disability picture not contemplated 
by the regular schedular standards that would warrant the 
assignment of an extraschedular rating.  Since application of 
the regular schedular standards is not rendered impracticable 
in this case, the Board is not required to refer this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2008) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 50 percent for the 
Veteran's service-connected PTSD.  As such, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


III.  New and Material-bilateral foot disorder

The Board notes that the Veteran's current claim is one of 
entitlement to service connection for a bilateral foot 
disorder.  This claim is based upon the same factual basis as 
his original claim of entitlement to service connection for a 
bilateral foot disorder, which was denied in the May 1989 
Board decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the Veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2008), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran was previously denied entitlement to service 
connection for a bilateral foot disorder by a May 1989 Board 
decision.  The claim was denied on the basis that there was 
no evidence of a bilateral foot disorder having been incurred 
in or aggravated by service or of a bilateral foot disorder 
having been diagnosed soon after service.  The evidence under 
consideration at that time consisted of service treatment 
records, a November 1955 physical examination for initial 
Reserve Component training purposes, VA outpatient clinic 
treatment reports dating from September 1984 to August 1985, 
VA orthopedic examinations dated in September 1985 and 
December 1987, a September 1985 private examination report, 
an October1985 report from the National Guard State Surgeon, 
and a June 1988 statement from a physical fitness officer for 
the National Guard.  The Veteran did not appeal this 
decision, and the May 1989 Board decision became final.  38 
U.S.C.A. §§ 7103 and 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).

The Veteran filed a request to reopen this claim in September 
2006.  The additional evidence provided by the Veteran 
included a private examination report dated September 2006 
that contained a diagnosis of a bilateral foot disorder and a 
nexus opinion linking that foot disorder to the Veteran's 
active duty service.  The RO denied his request to reopen the 
claim by a rating decision dated in February 2007 on the 
basis that the private examiner's report did not constitute 
material evidence as it did not relate to an unestablished 
fact necessary to substantiate the claim.  

The Board finds that the September 2006 private examination 
report is both new and material evidence because the examiner 
provided an assessment, previously unavailable, as to the 
Veteran's claimed bilateral foot disorder.  In addition, the 
examination report provided a nexus opinion.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming 
the credibility of the evidence submitted, the evidence 
discussed above is considered new and material.  See Justus, 
supra.  After careful consideration, the Board concludes that 
this newly received evidence relates to an unestablished fact 
necessary to substantiate the Veteran's claim; thus, it is 
material.  Such evidence clearly relates to the reasons for 
the previous denial in May 1989.  As such, the Board 
concludes that the Veteran's request to reopen the previously 
disallowed claim of entitlement to service connection for a 
bilateral foot disorder should be granted.  38 C.F.R. § 
3.156(a) (2008).


ORDER

1.  Entitlement to service connection for hypertension, to 
include as secondary to his service-connected type II 
diabetes mellitus is denied.

2.  Entitlement to service connection for a heart disorder is 
denied.

3.  The Veteran's request to reopen a previously disallowed 
claim of entitlement to service connection for a bilateral 
foot disorder is granted.

4.  Entitlement to an increased initial evaluation for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling, is denied.


REMAND

The Board notes that the VA's duty to assist includes 
obtaining thorough and contemporaneous examinations in order 
to determine the nature and extent of the Veteran's 
disabilities. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.
 § 3.159(c)(4) (2008).  With regard to the Veteran's claims 
of service connection for a bilateral foot disorder, as noted 
above, the Veteran contends this condition is related to his 
active duty service.  As such, on remand, the Veteran should 
be afforded a VA examination to determine whether there is an 
etiological relationship between the Veteran's currently 
diagnosed bilateral foot disorder and his active service.

Accordingly, the case is REMANDED for the following action:


1.	Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the specific current 
diagnosis as well as the etiology of 
any bilateral foot disorder.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be 
accomplished.  After reviewing the 
record and examining the Veteran, the 
examiner should provide an opinion as 
to whether the Veteran's bilateral foot 
disorder(s) is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) etiologically 
related to his active service.  A 
detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so. 

2.	Upon completion of the above, the AOJ 
should readjudicate the issues on 
appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the Veteran and 
his representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


